DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 4-5D) in the reply filed on 2/08/2021 is acknowledged. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (US 20180344378) [hereinafter Wolf].
Regarding claim 1, Wolf discloses a method for reshaping a nasal airway in a patient in order to treat a deviated septum, enlarged turbinates, mucosal swelling, and/or mucus overproduction (para. 0044) comprising:
(a) inserting a first dilation catheter (30; see Fig. 3) into a first nostril of a patient (Fig. 7A; para. 0113);

(c) expanding the first dilator (72), thereby remodeling two or more of the nasal septum, the turbinate, or mucosal tissue of the patient (Fig. 7B)(para. 0114); and
(d) removing the first dilation catheter from the first nostril of the patient (para. 0115).
Regarding claim 2, Wolf discloses wherein the nasal septum is deviated before the act of inserting the first dilation catheter (para. 0044 discloses that the methods described in Wolf are used to improve nasal airflow in people who have poor nasal airflow due to a deviated septum), wherein the nasal septum is substantially straightened after the act of removing the first dilation catheter (para. 0115 discloses the balloon may be used to correct a deviated septum by expanding the balloon, which causes the nasal septum to move to one side and cartilage of the lateral wall may be moved out laterally to open the nasal airway; thereby fixing by straightening the deviated septum).
Regarding claim 3, Wolf discloses wherein the first dilator (72) comprises a balloon (para. 0086), wherein the act of expanding the first dilator comprises communicating an inflation fluid to the balloon (para. 0068 discloses that inflation fluid such as (saline, air, water, or any other suitable fluid) may be used to inflate the balloon).
Regarding claim 4, Wolf discloses wherein the act of expanding the first dilator comprises medializing the nasal septum (para. 0115 discloses when the balloon is expanded, the septum is medialized by the pressure of expansion, resulting in an open airway).
Regarding claim 5, Wolf discloses wherein the act of expanding the first dilator comprises lateralizing the turbinate (para. 0114 discloses when the balloon is expanded, the turbinate is moved to the side, closer the nasal wall; thereby lateralizing it).
Regarding claim 6, Wolf discloses that the first dilator of the first balloon dilation catheter is used to treat one or more nasal turbinates [inferior, middle, or superior] (para. 0078)
Regarding claims 8 and 9, Wolf discloses wherein the act of remodeling two or more of the nasal septum, the turbinate, or mucosal tissue of the patient comprises fracturing one or both of bone or cartilage in the nasal septum and bone in the turbinate (para. 0114 and 0115 discloses breaking the thin bone of the turbinate and moving/breaking the nasal septum).
Regarding claim 16, Wolf discloses a method for reshaping a nasal airway in a patient in order to treat a deviated septum, enlarged turbinates, mucosal swelling, and/or mucus overproduction (para. 0044) comprising:
(a) positioning a first dilator (balloon (72)) adjacent to a first side of a nasal septum in a nasal cavity of a patient (para. 0086 and 0114) (Figs. 5 and Modified 7A below);
(b) positioning a second dilator (balloon (74) adjacent to a second side of the nasal septum (para. 0086) (Figs. 5 and Modified 7A below);
(c) expanding the positioned first dilator (see Modified Fig. 7B below); and (d) expanding the positioned second dilator (see Modified Fig. 7B below; para. 0114 discloses the act of expansion); 
wherein the expansion of the positioned first dilator urges the nasal septum toward the second dilator (shown in Modified Figs. 7A and 7B below; balloons are urging nasal septum to a central plane), wherein the expansion of the positioned second dilator restricts movement of the urged nasal septum [by the opposing forces exerted from the two, inflated balloons].

    PNG
    media_image1.png
    648
    433
    media_image1.png
    Greyscale

Modified Fig. 7A and 7B of Wolf 
Regarding claims 17 and 18, Wolf discloses wherein the nasal septum is deviated laterally from a central plane before the acts of positioning the first and second dilators; thereby obstructing the airway of the patient (para. 0005), wherein the expanded first dilator urges the nasal septum medially toward the central plane and the expanded second dilator prevents movement of the medialized [straightened] nasal septum past the central plane by the opposing pressures exerted on the nasal septum by the balloons; thereby opening the airway and treating the deviated septum (para. 0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 20180344378) [hereinafter Wolf] as applied to claim 1 above, and further in view of Wu et al. (US 20140277071) [hereinafter Wu].
Regarding claim 7, Wolf discloses all of the limitations set forth in claim 1, including the first dilator and the method step of expanding the first dilator in the nasal cavity.
Wolf fails to disclose wherein the expanded first dilator comprises a friction enhancing feature.
Wu teaches a balloon dilation system used to dilate the paranasal sinuses in a patient (para. 0002 and 0003). Wu further discloses several embodiments of inflation balloons with various gripping surfaces such as a corrugated (plurality of annular ridges), knobby (plurality of knobs), etc. (see Figs, 4-15B) for the purpose of enhancing the friction between the balloon and the nasal surface (para. 0058). 
. 
Claims 10-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 20180344378) [hereinafter Wolf] in view of Duffy et al.  (US 2008/0215018) [hereinafter Duffy].
Regarding claim 10, Wolf discloses all the limitations disclosed above in claim 1, including a bifurcated balloon or two independent balloons comprised of a first and second dilator on one dilation catheter [Fig. 5, para. 0086]. However, Wolf fails to disclose first and second dilators with respective first and second dilation catheters.
Duffy teaches a dilation catheter in the same field of endeavor of dilating passages. Duffy further teaches the use of one bifurcated balloon with one catheter (para. 0045) similar to that of Wolf or two balloons with two catheters (para. 0046-0048); wherein these structures are known equivalents in the art for performing the same function of dilating branched passages.  Further, Duffy teaches the first and second balloons with their respective catheters (102, 104) are inserted/expanded simultaneously and adjacent to each other (see Fig. 1 and 8; para. 0046-48).
The substitution of one known element (a bifurcated balloon with one dilation catheter) for another (two independent balloons with individual dilation catheters) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, dilation of the right and left nasal passages in Wolf to treat a deviated septum.
The combination of Wolf and Duffy teaches 
(a) inserting a second dilation catheter into a second nostril of the patient (see Mod. Fig. 7A above) (para. 0113 of Wolf);

(c) expanding the second dilator (see Mod. Fig. 7B above); and
(d) removing the second dilator from the second nostril of the patient (para. 0087 and 0115).
Regarding claim 11, Modified Wolf discloses wherein the act of positioning the second dilator comprises positioning the second dilator at a depth corresponding to a depth of the positioned first dilator, such that the first and second dilators are at corresponding depths on opposite sides of the nasal septum (Fig. 5 and para. 0086 of Wolf).
Regarding claim 12, Modified Wolf discloses inserting the first and second dilators via. first and second dilation catheters.
Modified Wolf fails to disclose wherein the first and second dilators are expanded simultaneously.
Duffy further teaches the benefits of expanding the first and second dilator simultaneously, for the purpose of even dilation between passages (para. 0009)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wolf to simultaneously expand the first and second dilators in Duffy in order prevent dilation of passage and narrowing of the adjacent passage during expansion (para. 0009).
Regarding claim 13, Modified Wolf discloses wherein the first and second dilators exert opposing medial forces on the nasal septum when expanded at the same time (see Mod. Fig. 7B above).
Regarding claim 14, Modified Wolf discloses wherein the expanded first dilator urges the nasal septum medially from a deviated configuration toward a substantially straight configuration, wherein the expanded second dilator prevents over-medialization of the nasal septum by the expanded first dilator 
Regarding claim 15, Modified Wolf discloses The method of claim 10, wherein the first and second dilators are inflatable (para. 0086 of Wolf), wherein the act of expanding the first dilator comprises communicating inflation fluid from an inflation fluid source to the first dilator (para. 0068 of Wolf), wherein the act of expanding the second dilator comprises communicating inflation fluid from the inflation fluid source to the second dilator (para. 0068 of Wolf).
Regarding claim 19, Wolf discloses a method for reshaping a nasal airway in a patient in order to treat a deviated septum, enlarged turbinates, mucosal swelling, and/or mucus overproduction (para. 0044) comprising:
(a) inserting a first dilation catheter (30; Fig. 3) into a first nostril of a patient (Fig. 7A; para. 0113)
(b) positioning a first dilator (balloon (72) of bifurcated balloon (Fig. 5)) of the first dilation catheter between a nasal septum of the patient and a turbinate of the patient (para. 0113);
However, Wolf fails to disclose first and second dilators with respective first and second dilation catheters.
Duffy teaches a balloon dilation catheter in the same field of endeavor of dilating passages with a balloon dilation catheter. Duffy further teaches the use of one bifurcated balloon with one catheter (para. 0045) similar to that of Wolf or two balloons with two catheters (para. 0046-0048); wherein these structures are known equivalents in the art for performing the same function of dilating branched passages.  Further, Duffy teaches the first and second balloons with their respective catheters (102, 104) are inserted/expanded simultaneously and adjacent to each other (see Figs. 1 and 8; para. 0046-48).
The substitution of one known element (a bifurcated balloon with one dilation catheter) for another (two independent balloons with individual dilation catheters) would have been obvious to one 
The combination of Wolf and Duffy further teaches
(c) inserting a second dilation catheter into a second nostril of the patient (see Mod. Fig. 7A above);
(d) positioning a second dilator (balloon (74) of bifurcated balloon (Fig. 5)) of the second dilation catheter adjacent to a second side of the deviated nasal septum of the patient (para. 0086) (see Mod. Fig. 7A above);
(e) expanding the positioned first dilator to medialize the deviated nasal septum and thereby remodeling the deviated nasal to achieve a substantially straight configuration of the nasal septum (para. 0115) (see Mod. Fig. 7B above); and 
(f) expanding the positioned second dilator to restrict movement of the nasal septum beyond the substantially straight configuration (para. 0115) (see Mod. 7B above).
Regarding claim 20, Modified Wolf discloses wherein expanding the positioned first dilator further lateralizes the turbinate of the patient and thereby remodels the turbinate of the patient (para. 0114 disclose the pressure exerted onto the turbinate, once the balloons have expanded, breaks the thin bone of the turbinate T and moves it to the side, closer to the nasal wall; thereby lateralizing the turbinate).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                 /ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771